 AMERICAN BROADCASTING COMPANY, INC.605therefore, order that the election be set aside and direct that a newelection be held.[The Board set aside the election held on May 20,1954.][Text of Direction of Second Election omitted from publication.]American Broadcasting Company, Inc.; Columbia BroadcastingSystem,Inc.;DuMont Television Network Division;Allen B.DuMont Laboratories,Inc.; National Broadcasting Company,Inc. ; General Tele-Radio,Inc.'andTelevision Authority, affil-iatedwith the Associated Actors and Artistes of America,AFL, 2Petitioner.Case No. 2-RC-2334.May 5, 1955ORDER DENYING MOTIONOn February 18, 1952, pursuant to a Decision and Direction of Elec-tions,3 and an election conducted pursuant thereto, the Board issuedan amended certification in the above-entitled proceeding, certifyingAmerican Federation of Television and Radio Artists as the exclusiverepresentative of the following unit:All persons employed as talent on all live network television pro-grams originating in New York, Chicago, and Los Angeles, andbroadcast over the network facilities of the Employers, includingactors,masters of ceremony, quizmasters, disc jockeys, singers,dancers, announcers, sportcasters-play-by-play, assistant play-by-play, and colormen-specialty acts, walk-ons, television extras,and all other television performers, but excluding services ren-dered by such performers in the capacity of musician, and talentemployed by Columbia Broadcasting System, Inc., in its westcoast motion picture productions.On March 30, 1954, ABC filed a "motion to clarify decision anddirection of election and certification of representatives," and, onMay 26, 1954, the Board directed a hearing on this motion. On vari-ous dates between June 29 and October 14, 1954, the hearing was heldbefore I. L. Broadwin, hearing officer.ABC, AFTRA, and theAmerican Federation of Musicians, herein "called AFM, appeared and1American BroadcastingCompany, Inc,was mergedon February9, 1953,with UnitedParamountTheatres,Inc., and is now American Broadcasting-Paramount Theatres, Inc.ABC will beused hereinto designatethisEmployerwithout regardto the time periodinvolved2 On September20, 1952, Television Authoritywas mergedwith the AmericanFederationof Radio Artists,and the nameof the combinedunion was changed to American Federationof Television and RadioArtistsAFTRA willbe used herein to designate the Petitionerin all instances.3 96 NLRB 815.112 NLRB No. 83. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticipated at the hearing 4The rulings of the hearing officer madeat the hearing are free from prejudicial error and are hereby affirmed.'ABC, AFTRA, and AFM filed briefs to the Board thereafter.It is sought in this supplementary proceeding to resolve a disputewhich centers about the meaning of the following phrase appearingin the February 18, 1952, certification in favor of AFTRA : "exclud-ing services rendered by such performers in the capacity of musician."The employees represented by AFTRA and generally covered by itscertification are essentially actors, as distinguished from other stationemployees falling in the various categories of engineers, technicians,and musicians. By its motion, the Employer, the American Broadcast-ing Company, asks the Board to decide whether because of the certi-fication outstanding in favor of AFTRA, the employees placed inthat unit description are entitled to perform all the duties mentionedin the job descriptions of those categories of employees.Restated,and perhaps more clearly, the Employer wants to know whether othersof its employees-those whose job classifications are not expresslyincluded in the AFTRA certification unit-are precluded becauseof the certification from performing any of the type of work generallyembraced by the certification.AFTRA urges that the motion be denied in its entirety on the groundthat the certification in question clearly gives all such work duties tothe employees in the certification unit.The AFM would have theBoard determine in this particular proceeding only the unit place-ment of the nonmusical duties of a few particular individuals; it urgesthat in these special few instances the nonmusical duties of the specifiedmusicians be ruled as falling outside the AFTRA certification andtherefore to be performed by musicians represented by the AFM.The Employer opposes any limited ruling by the Board at this timeand instead requests a broad determination of the rights of each ofthe contending labor organizations.At the outset, we note that the unit set out in detail in the certifi-cation, andpro forma,with an exception not here relevant, foundappropriate by the Board in its Decision and Direction of Elections3 years ago, first appeared in the amended petition filed by AFTRA.The particular phrase (excluding services rendered by such perform-ers in the capacity of musician) now disputed by the two unions wasadded by the petitioning AFTRA in its amended petition. Throughthe regular election proceeding no issue was raised by any of the*None of the other Employers has appeared in connection with the instant proceeding,National Association of Radio and Television Broadcasters filed a briefamicus curiaeinsupport of ABC's motion, but did not participate at the hearing, and has not filed anybrief to the Board after the hearing6After the hearing had been closed, AFTRA filed a motion to correct the transcript invarious respects.AFDT has objected to one of the 30 corrections proposed by AFTRA.We shall, therefore, grant the notion to correct the transcript in all respects but thatobjected to by AFMAs to this latter proposed change, the record as presently constitutedsufficiently enables us to consider the relevant issues and facts of the case. AMERICAN BROADCASTING COMPANY, INC.607parties either at the hearing or in their briefs on this point. Indeed,the AFM, whose representative status could be materially affected inthis proceeding, was not even a party to the election proceeding. Inaccordance with long-established practice and because none of theparties at that time indicated that there existed any confusion as tothe meaning of the now disputed language, the Board found theagreed-upon unit appropriate and directed the requested election.The further facts now appearing in consequence of the Employer'smotion to clarify show that at the time of the election there were con-tracts in existence between the Company and AFTRA.Moreover,after the certification of AFTRA a further agreement was madeutilizing as a basis for recognition substantially the unit descriptionas set out in the certification. It thus appears that we are asked, onmotion, to explicate a certification more than 3 years old and whichhas served, apparently successfully, as the basis for 2 subsequent col-lective-bargaining agreelnents.It is clear that any decision by this Board as to the precise meaningor effect to be given the language of AFTRA's certification wouldaffect not only the extent of the majority representative status ofAFTRA but also that of AFM. Indeed, it would be impossible eitherto expand or curtail the coverage of AFTRA's representative author-ity without automatically thereby either infringing upon or addingto the corresponding authority of the AFM to represent the Employ-er'smusicians.We believe it neither appropriate nor possible to re-solve a problem of such magnitude and impact in the context of asimple motion to clarify a 3-year-old certification.Board unit find-ings should only be based upon a full consideration of the entire unit orunits affected, including both overall appraisal of the unifying com-mon denominator which reveals the basic community of interest, andthe relationship among appropriate bargaining units of a single em-ployer.It is, in the circumstances of this case, only in a regular rep-resentation election proceeding that the Board can intelligently andproperly make the unit determination called for by the statutoryscheme.We conclude that the Employer's motion to clarify is not aproper method for resolving the 3-cornered disagreement now existingbetween it and the 2 contending unions.We also note that in substance the Board is here being asked to makean award concerning work task claims to one or another of two com-peting -unions. In this real sense, the purpose and effect of the Board'scertification under the statute has been misconceived.As was statedin thePlumbing Contractors Associationcases ". . . the Board's unita 93 NLRIR 1081, 1087See alsoGeneral AnilineSFilm Corporation,AnscoDivtiswon,89 NLRB 407, where the Board said "the Poard's only function in a representationproceeding `is to ascertain and ceitifv to the parties the name of the bargaining representa-tive, if an-v. that has been designated by the employees in the appropriate unit, it is notour function to duect, instinct, or limit that representative as to the manner in whichit is to exercise its bargaining agency.' 11 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinding does notper sepreclude the employer from adding to, or sub-tracting from, the employees' work assignments.While that findingmay be determined by, it does not determine, job content; nor does itsignify approval, in any respect, of any work task claims which thecertified union may have made before this Board or elsewhere."On total consideration of the entire problem, we do not think itwould be appropriate to resolve here the unit placement of services ofmusicians in particular dispute.The issue as to these employees isso inextricably woven with the broader problem that its resolutioncould not be accomplished without what would amount to a recon-sideration of the unit itself, which, as we have stated above, we shallnot attempt in this kind of proceeding.Accordingly, in all the circumstances of this case we shall dismissABC's motion to clarify. This dismissal is not to be deemed as a de-cision on the merits of the dispute in any manner, either in its broadaspects or as bearing on the question of the unit placement of the non-musical services of any employee or the question of union membershiprequirements of any employee.[The Board denied the motion.]MEMBER LEEDOM took no part in the consideration of the aboveOrder Denying Motion.United Association of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry of the United States and Canada,Local 449,AFLand J.B. Ruthrauff,d/b/a RefrigerationEquip-ment Co.and Weston Sales & Service Co., Inc. and The GreatAtlantic & Pacific Tea Company.Cases Nos. 6-CD-33,6-CD-34,and 6-CD-35.May 6, 1955DECISION AND DETERMINATION OF DISPUTESThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "whenever it is charged that any person has engaged in anunfair labor practice within the meaning of Section 8 (b) (4) (D)of the Act, the Board is empowered and directed to hear and determinethe dispute out of which such unfair labor practice shall havearisen...."On July 12,13, and 14,1954, respectively, charges were filed with theRegional Director for the Sixth Region by the various employersnamed as Charging Parties below, alleging that the United Associationof Journeymen and Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, Local 449, AFL, hereinaftercalled the Plumbers, had engaged in and was engaging in certain activ-112 NLRB No 85